By the Court.
The county commissioners of Allen county denied the application presented by relator for the use of the memorial hall at Lima on January 22, 1919, for the “purpose of delivering and hearing a public speech.”
The common pleas court upon application of relator granted a writ of mandamus requiring the commissioners to grant relator the use of said *224memorial hall for said purpose on the date stated, and that judgment and order was affirmed by the court of appeals.
By the provisions of Section 3068, General Code, the supervision and control of such county memorial building, erected pursuant to the provisions of Section 3059, General Code, is vested in the board of county commissioners. It is there provided that “they may permit the occupancy and use of the memorial building, or any part thereof, upon such terms as they deem proper.” Authority to control the occupancy and use of such building or any part thereof is thereby lodged in the county commissioners, and a discretion is thereby vested in such board. The record in this, case discloses no abuse of that discretion, nor does it disclose that the relator has been deprived of any right guaranteed to a citizen by the constitution of the state or of the United States, and therefore no case is made justifying the issuance of the extraordinary writ of mandamus. The courts will not usurp functions which by law are vested in administrative bodies.

Judgment reversed.

Nichols, C. J., Jones, Matthias, Johnson, Donahue, Wanamaker and Robinson, JJ., concur.